Exhibit 10.16

 

NATIONWIDE SEVERANCE PAY PLAN

 

as amended and restated on March 1, 2003

 



--------------------------------------------------------------------------------

 

Table of Contents

 

ARTICLE I – Definitions

   1

1.01 – Actively At Work

   1

1.02 – Board

   1

1.03 – Company

   1

1.04 – Disability or Disabled

   1

1.05 – Effective Date

   1

1.06 – Employee

   1

1.07 – ERISA

   1

1.08 – FMLA

   1

1.09 – Job Elimination

   1

1.10 – Incumbent Employee

   2

1.11 – Involuntary Termination

   2

1.12 – Most Recent Date of Hire

   2

1.13 – Non-Participating Employer

   2

1.14 – Participant

   2

1.15 – Participating Employer

   3

1.16 – Pay

   3

1.17 – Plan

   3

1.18 – Plan Administrator

   3

1.19 – Plan Sponsor

   3

1.20 – Plan Year

   3

1.21 – Severance Pay

   3

1.22 – Severance Payment and Release Agreement

   3

1.23 – Successor Employer

   4

1.24 – Suitable Replacement Employment

   4

1.25 – Years of Service

   5

ARTICLE II – Eligibility

   6

2.01 – Eligibility for Participation

   6

2.02 – Eligibility for Severance Pay

   6

ARTICLE III – Amount of Severance Pay

   7

3.01 – Determination of Severance Pay

   7

3.02 – Payment of Severance Pay

   7

ARTICLE IV – Claims

   8

ARTICLE V – Appeals

   9

ARTICLE VI – Administration

   10

6.01 – Appointment of the Plan Administrator

   10

6.02 – Conduct of Plan Administrator Business

   10

6.03 – Records and Reports of the Plan Administrator

   10

6.04 – Administrative Powers and Duties

   10

6.05 – Fiduciary Duties

   11

 

- i -



--------------------------------------------------------------------------------

6.06 – Allocation or Delegation of Duties and Responsibilities

   11

6.07 – Procedure for the Allocation or Delegation of Fiduciary Duties

   11

6.08 – Compensation and Indemnification

   12

Article VII – Miscellaneous Provisions

   13

7.01 – Funding of the Plan

   13

7.02 – Future of the Plan

   13

7.03 – Exclusive Benefit of Employees

   13

7.04 – Legally Enforceable

   13

7.05 – Gender and Number

   13

ARTICLE VIII – Benefit Acceptions

   14

8.01 – Carryover Provisions

   14

8.02 – Provident Severance Pay Benefit

   14

 

- ii -



--------------------------------------------------------------------------------

 

ARTICLE I – Definitions

 

1.01 – Actively At Work

 

“Actively at Work” means the Employee is physically present at the location
where he is to perform assigned job duties.

 

1.02 – Board

 

“Board” means the Board of Directors of a Participating Employer.

 

1.03 – Company

 

“Company” means, as of January 1, 2003, the Nationwide Mutual Insurance Company;
the Nationwide Mutual Fire Insurance Company; Farmland Mutual Insurance Company;
or any subsidiary of such companies.

 

1.04 – Disability or Disabled

 

“Disability” or “Disabled” means “Disability or Disabled” as defined in the
Nationwide Health Care Plan.

 

1.05 – Effective Date

 

“Effective Date” for purposes of this restatement of the Plan shall mean October
1, 1998, for any Participating Employer who adopts the Plan for its Employees as
of such Effective Date. For all other Participating Employers, Effective Date
shall mean the date specified by the Participating Employer’s Board in its
resolution adopting the Plan.

 

1.06 – Employee

 

“Employee” means a person employed by a Participating Employer on a salaried
basis as a common law employee, excluding any such person who is participating
in any new agents’ development plan maintained and operated by any Participating
Employer (called NADP- NBAP-FADP agent).

 

1.07 – ERISA

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

1.08 – FMLA

 

“FMLA” means the Family Medical Leave Act of 1993.

 

1.09 – Job Elimination

 

“Job Elimination” means that the Incumbent Employee’s current position with the
Participating Employer is eliminated due to workforce reduction, office closure
or organizational change and no Suitable Replacement Employment is offered. Job
Elimination includes any job eliminated due to consolidation,

 

- 1 -



--------------------------------------------------------------------------------

termination or sale of operations, or a reduction in work force. Job Elimination
occurs on the latter of the day an Incumbent Employee’s position is eliminated
or the last day of employment with a Participating Employer by the Incumbent
Employee.

 

1.10 – Incumbent Employee

 

“Incumbent Employee” means an Employee who meets one of the following:

 

1.

is Actively at Work,

 

2.

who is not Actively at Work due to his own FMLA protected illness but who has
not exhausted his job protection rights under FMLA, or

 

3.

who does not have a year of service who is not Actively at Work due to his own
illness but who has not exhausted his job protection rights under the Nationwide
Policy Guide provisions (currently, 5 weeks).

 

1.11 – Involuntary Termination

 

“Involuntary Termination” means the termination of the employment relationship
between an Employee and the Participating Employers solely as a result of an
action taken by one or more of the Participating Employers. An Involuntary
Termination occurs only if the employment relationship is terminated on the date
chosen by the Participating Employer(s). If the Employee resigns before such
date (irrespective of whether a notice of termination of the Employee’s
employment has been received), the termination will be deemed to be voluntary.
If termination of employment occurs coincident with a Disabled Employee’s
release to return to work, such termination will be considered an Involuntary
Termination. If the termination of employment, however, is the result of the
expiration of the maximum period of employment status while Disabled (currently,
36 months), such termination will not be considered an Involuntary Termination.

 

1.12 – Most Recent Date of Hire

 

“Most Recent Date of Hire” means the most recent date on which an individual
commenced or recommenced employment with a Participating or Non-Participating
Employer. The Most Recent Date of Hire for any individual employed by ALLIED
Group, Inc. or ALLIED Life Insurance Company on September 30, 1998, who has been
continuously employed by a Participating Employer since that date, will be such
individual’s most recent date of hire by ALLIED Group, Inc. or ALLIED Life
Insurance Company.

 

1.13 – Non-Participating Employer

 

“Non-Participating Employer” means any Company that is not a Participating
Employer.

 

1.14 – Participant

 

“Participant” means any Employee who has terminated employment by reason of Job
Elimination and who is eligible to receive severance pay.

 

- 2 -



--------------------------------------------------------------------------------

1.15 – Participating Employer

 

“Participating Employer” means any Company whose Board of Directors has duly
adopted this Plan for its Employees.

 

1.16 – Pay

 

“Pay” means a weekly amount equal to the Employee’s weekly salary as shown on
the Human Resources Information System on the date the Employee’s employment
relationship ends due to an Involuntary Termination. If the Human Resources
Information System reflects a weekly salary of $0, however, weekly salary for
purposes of this plan shall be equal to the Employee’s Covered Compensation (as
defined in the Nationwide Retirement Plan) for the calendar year preceding the
calendar year in which his termination occurred divided by the number of pay
periods in such year for which the Employee received compensation and multiplied
by 26; this amount is divided by 52 to determine the weekly amount.

 

1.17 – Plan

 

“Plan” means the Nationwide Severance Pay Plan, as set forth in this document or
as it may be hereafter amended.

 

1.18 – Plan Administrator

 

“Plan Administrator” means the Benefits Administrative Committee, as established
and appointed by the Plan Sponsor.

 

1.19 – Plan Sponsor

 

“Plan Sponsor” means Nationwide Mutual Insurance Company.

 

1.20 – Plan Year

 

“Plan Year” means the calendar year.

 

1.21 – Severance Pay

 

“Severance Pay” means the benefit determined in accordance with Article III
applicable to an Employee as of a termination date, based upon such Employee’s
Pay and Years of Service completed at such termination date.

 

1.22 – Severance Payment and Release Agreement

 

“Severance Payment and Release Agreement” means an agreement between the
Employee and the Participating Employer that resolves and settles all possible
disputes and claims pertaining to or arising from the Employee’s employment and
discontinuation of employment from the Participating Employer.

 

- 3 -



--------------------------------------------------------------------------------

1.23 – Successor Employer

 

“Successor Employer” means an employer that acquires assets, stock or operations
from any of the Participating Employers, either directly or indirectly, and
continues the existing operation in whole or in part. An employer that continues
any portion of an operation of a Participating Employer immediately following
the termination of such operation by the Participating Employer is deemed to be
a Successor Employer.

 

1.24 – Suitable Replacement Employment

 

(a)

“Suitable Replacement Employment” means, subject to the limits in subsection
(b):

 

 

(1)

any position accepted by the Employee with a Participating, Non-Participating or
Successor Employer;

 

 

(2)

any position with a Participating, Non-Participating or Successor Employer which
was offered but not accepted by the Employee where the offered/rejected
position:

 

 

(A)

was similar to the eliminated position in that the responsibilities and duties
of such position did not require extensive retraining, and

 

 

(B)

such position offered compensation of not less than 80% of the level of pay and
benefits provided by the eliminated position; or

 

 

(3)

a position as an agent licensed to sell the products of the Company.

 

(b)

Suitable Replacement Employment does not include any position with a
Participating, Non-Participating or Successor Employer that was offered but not
accepted by the Employee if the Employee’s new principal place of work would
have been:

 

 

(1)

at least 50 miles farther from the Employee’s former residence than was the
former principal place of work; or

 

 

(2)

if the Employee had no former principal place of work, would have been at least
50 miles from the Employee’s former residence.

 

(c)

An Employee’s principal place of work is the location at which the Employee
spends most of his working time and at which he performs services, or, if no one
place of work dominates, the location at which business activities are centered
(such as the reporting location).

 

(d)

A position with a Participating or Non-Participating Employer will be deemed to
have been accepted upon the earliest to occur of the following:

 

 

(1)

commencement of duties in the new position;

 

 

(2)

receipt of payment under the transfer expense policy of the Participating or
Non-Participating Employer; or

 

 

(3)

written acknowledgment of the decision to accept the new position.

 

- 4 -



--------------------------------------------------------------------------------

1.25 – Years of Service

 

“Years of Service” means, as to an Employee employed by a Participating
Employer, each twelve consecutive month period of continuous employment (or any
portion of such a period) commencing from the Employee’s Most Recent Date of
Hire, including all types of continuous employment with any Non-Participating
Employer. The Employee’s Most Recent Date of Hire shall not be changed, for
purposes of this determination, by termination of employment with a
Participating or Non-Participating Employer, coincident with commencement of
employment with any other such employer.

 

- 5 -



--------------------------------------------------------------------------------

 

ARTICLE II – Eligibility

 

2.01 – Eligibility for Participation

 

All Employees of Participating Employers are eligible to participate in the
Plan.

 

2.02 – Eligibility for Severance Pay

 

(a)

Subject to Article VIII, Benefit Exceptions, an Employee of a Participating
Employer becomes a Participant eligible for Severance Pay when the following
conditions are met:

 

 

(1)

the employment relationship with all Participating Employers and
Non-Participating Employers ends due solely to an Involuntary Termination due to
Job Elimination, and

 

 

(2)

the Employee has signed a Severance Payment and Release Agreement.

 

(b)

In no event shall an Employee be eligible for Severance Pay where the Employee
was terminated, in whole or part, for the following reasons, which are
illustrative and not exclusive: poor job performance, theft, dishonesty, an
offense involving moral turpitude, tardiness, absenteeism, failure to report for
work, company rule violation, gross misconduct, insubordination, mutual
agreement of the Employee and the Participating Employer, illness, or
termination of temporary employment.

 

- 6 -



--------------------------------------------------------------------------------

 

ARTICLE III – Amount of Severance Pay

 

3.01 – Determination of Severance Pay

 

(a)

Subject to Article VIII, Benefit Exceptions, Severance Pay is provided in
accordance with the following schedule:

 

Years of Service

--------------------------------------------------------------------------------

  

Weeks of Severance Pay

--------------------------------------------------------------------------------

2 years or less

  

Pay times 2

3 years

  

Pay times 3

4 years

  

Pay times 4

5 years

  

Pay times 5

6 years

  

Pay times 6

7 years

  

Pay times 7

8 years

  

Pay times 8

9 years

  

Pay times 9

10 years

  

Pay times 10

11 years or more

  

Pay times the number of Years of Service, but not more than 25 Years of Service
shall be considered.

 

(b)

Severance Pay is not reduced by reason of entitlement to any other employer or
government-sponsored benefit.

 

3.02 – Payment of Severance Pay

 

Severance Pay is paid in a lump sum amount as soon as practical following
termination of employment. Severance Pay is paid through the payroll system of
the applicable Participating Employer.

 

- 7 -



--------------------------------------------------------------------------------

 

ARTICLE IV – Claims

 

Generally, eligible Employees are identified by the appropriate representative
of the Office of Human Resources and are notified of the amount of Severance Pay
to which they are entitled. A claim form is not required. Should the appropriate
representative not identify an Employee eligible for Severance Pay, that
Employee may submit a claim in accordance with Article V.

 

- 8 -



--------------------------------------------------------------------------------

 

ARTICLE V – Appeals

 

(a)

Any Employee or former Employee who does not receive benefits from the Plan to
which he feels entitled shall have the right to file a written claim with the
Plan Administrator for such benefit. The Employee or former Employee must submit
such written claim to the Plan Administrator within 6 months of the event for
which he believes entitles him to benefits under this Plan.

 

(b)

If a claim is denied (in whole or in part), the Employee or former Employee will
receive - within 90 days after receipt of a claim (180 days if special
circumstances apply) - a written explanation from the Plan Administrator or its
designee detailing:

 

 

(1)

the specific reasons for the denial,

 

 

(2)

specific references to plan provisions to support those reasons,

 

 

(3)

the additional information needed to be provided to improve the claim and the
reasons why that information is necessary, and

 

 

(4)

the procedures available for a further review of the claim.

 

(c)

Each claimant shall have the right to appeal that denial by submitting a written
application to the Plan Administrator within 60 days after the claim has been
denied. The claimant or a representative may review the Plan document and submit
any written comments in the appeal. A request for review of a claim should be
submitted through the Human Resources Department.

 

(d)

The Plan Administrator will conduct a full and fair review of all claim appeals
and notify the claimant of the decision within 60 days (120 if special
circumstances apply). That decision will be in writing and will include the
specific reasons and the plan references on which the decision was based.

 

- 9 -



--------------------------------------------------------------------------------

 

ARTICLE VI – Administration

 

6.01 – Appointment of the Plan Administrator

 

The administration of the Plan, as provided herein, including the payment of all
benefits to Participants, shall be the responsibility of the Plan Administrator.
In addition, the Plan Administrator shall be Named Fiduciary of the Plan. The
Plan Administrator is the Benefits Administrative Committee.

 

6.02 – Conduct of Plan Administrator Business

 

(a)

The Benefits Administrative Committee shall elect a Chairman and a Secretary who
may be, but need not be, members of the Benefits Administrative Committee. It
may appoint agents including, but not limited to, the Office of Human Resources
and the Payroll Department of the Nationwide Mutual Insurance Company, and a
committee, who may be, but need not be, members of the Benefits Administrative
Committee, with such powers as it shall determine, and it may authorize one or
more of its number, or any agent, or agents, to execute or deliver any
instrument or make any payment in its behalf.

 

(b)

A majority of the members of the Benefits Administrative Committee shall
constitute a quorum for the transaction of business. All resolutions or other
action taken by the Benefits Administrative Committee shall be by the vote of a
majority of the members of the Benefits Administrative Committee present at any
meeting or without a meeting by an instrument in writing signed by a majority of
the members of the Benefits Administrative Committee.

 

6.03 – Records and Reports of the Plan Administrator

 

The Plan Administrator shall keep such written records as it shall deem
necessary or proper, and such records shall be open to inspection by the
Company. The Plan Administrator shall prepare and submit to the Participating
Employers an annual report that shall include such information as the Plan
Administrator deems necessary or advisable.

 

6.04 – Administrative Powers and Duties

 

The Plan Administrator shall have the power to take all actions required to
carry out the provisions of the Plan and shall further have the following powers
and duties, which shall be exercised in a manner consistent with the provisions
of the Plan:

 

(a)

exercise discretion and authority to construe and interpret the provisions of
the Plan, to determine eligibility to participate in the Plan, and to make rules
and regulations under the Plan to the extent deemed advisable by the
Chairperson, Secretary, other Committee Members and Subcommittees;

 

(b)

decide all questions as to the rights of Participants under the Plan;

 

(c)

file or cause to be filed all such annual reports, returns, schedules,
descriptions, financial statements and other statements as may be required by
any federal or state statute, agency, or authority;

 

- 10 -



--------------------------------------------------------------------------------

(d)

obtain from the Participating Employer and Employees such information as shall
be necessary to the proper administration of the Plan;

 

(e)

determine the amount, manner, and time of payment of benefits hereunder;

 

(f)

notify the Employees, in writing, of any amendment or termination of the Plan,
or of a change in any benefits available under the Plan;

 

(g)

prescribe such actions as may be required for Employees to make elections under
this Plan; and

 

(h)

do such other acts as it deems reasonably required to administer the Plan in
accordance with its provisions, or as may be provided for or required by law.

 

6.05 - Fiduciary Duties

 

The Plan Administrator and any other fiduciary, within the meaning of ERISA,
shall discharge their duties solely in the interest of Participants and:

 

(a)

for the exclusive purpose of providing benefits to Participants and defraying
reasonable expenses of administering the Plan;

 

(b)

with the care, skill, prudence, and diligence under the circumstances then
prevailing that a prudent man acting in a like capacity and familiar with such
matters would use in the conduct of an enterprise of a like character and with
like aims;

 

(c)

in accordance with the documents and instruments governing the Plan insofar as
such documents and instruments are consistent with the provisions of ERISA.

 

6.06 – Allocation or Delegation of Duties and Responsibilities

 

In furtherance of their duties and responsibilities under the Plan, the Plan
Administrator may, subject always to the requirements of Section 6.5 and except
as may be prohibited by law,

 

(a)

employ agents to carry out non-fiduciary responsibilities;

 

(b)

employ agents to carry out fiduciary responsibilities (other than trustee
responsibilities as defined in ERISA Section 405(c)(3));

 

(c)

consult with counsel, who may be counsel to the Participating Employers; and

 

(d)

provide for the allocation of fiduciary responsibilities (other than trustee
responsibilities as defined in ERISA Section 405(c)(3)).

 

6.07 – Procedure for the Allocation or Delegation of Fiduciary Duties

 

Any action described in subsections (b) or (d) of Section 6.6 may be taken by
the Plan Administrator only in accordance with the following procedures:

 

(a)

such action shall be taken by a majority of the Benefits Administrative
Committee in a resolution approved by the Benefits Administrative Committee;

 

- 11 -



--------------------------------------------------------------------------------

(b)

a vote cast by a member of the Benefits Administrative Committee for or against
the adoption of such resolution shall be recorded and made a part of the written
record of the Plan Administrator’s proceedings; and

 

(c)

any delegation of fiduciary responsibilities or any allocation of fiduciary
responsibilities by the Plan Administrator may be modified or rescinded by the
Plan Administrator according to the procedure set forth in subsections (a) and
(b) of this Section 6.7.

 

6.08 – Compensation and Indemnification

 

(a)

No member of the Benefits Administrative Committee shall receive any
compensation for his services as such, and no bond or other security need be
required of him in such capacity in any jurisdiction.

 

(b)

The members of the Benefits Administrative Committee and the Participating
Employers shall not be liable for any action taken, suffered or omitted by them
in good faith or for any action in reliance upon certificates, reports, opinions
made or given by any actuary, accountant, or counsel selected by the Benefits
Administrative Committee.

 

(c)

Each member of the Benefits Administrative Committee, and any person appointed
as agent of the Benefits Administrative Committee or employed by the Benefits
Administrative Committee in accordance with Section 6.6 or Section 6.7, shall be
reimbursed and indemnified by the Participating Employers for any loss or
expenses incurred by him by reason of any claims for asserted liability, so long
as he acts in good faith and is not guilty of willful misconduct, gross
negligence, or willful failure to act.

 

- 12 -



--------------------------------------------------------------------------------

 

Article VII – Miscellaneous Provisions

 

7.01 – Funding of the Plan

 

Severance Pay is funded entirely by the Participating Employers and is paid out
of the general assets of the Participating Employers.

 

7.02 – Right to Amend or Terminate Plan

 

The Plan is intended to be maintained for an indefinite period of time, however,
the Plan Sponsor reserves the right to amend, alter, or terminate the Plan, or
any portion thereof, at any time, without the consent of Employees or other
participants of the Plan, by an action properly taken, in accordance with state
law, by its Boards of Directors. If an Employee has received, before such
termination, written notice that his employment by a Participating Employer was
to be terminated, Severance Pay will be paid in accordance with the schedule of
benefits and other plan provisions in effect on the date of his termination of
employment.

 

7.03 – Exclusive Benefit of Employees

 

This Plan shall be maintained for the exclusive benefit of Employees.

 

7.04 – Legally Enforceable

 

It is intended that Employee’s rights under the Plan are legally enforceable.

 

7.05 – Gender and Number

 

Wherever used in this Plan, a pronoun of the masculine gender will include the
feminine gender and the singular will include the plural unless the context
indicates the contrary.

 

- 13 -



--------------------------------------------------------------------------------

 

ARTICLE VIII – Benefit Acceptions

 

8.01 – Carryover Provisions

 

The Schedule set forth in Section 3.1 of the Plan shall not apply in the
following circumstances:

 

(a)

If an Employee received, before April 3, 1997, written notice that he had been
placed on work probation and such Employee’s employment by a Participating
Employer is involuntarily terminated, on or before June 3, 1997, as a result of
job performance, such Employee’s severance pay benefit will be the greater of
the benefit that would be paid based on the terms of this Plan or the benefit
that would have been paid under the plan maintained as of December 31, 1996, by
his employer (determined as of the termination of employment), taking into
account all terms and conditions of each plan; and

 

(b)

If an Employee’s employment with a Participating Employer ends due to Job
Elimination on or after April 3, 1997, but before December 31, 1997, such
Employee will receive a severance pay benefit equal to the greater benefit that
would be paid based on the terms of this Plan or the benefit that would have
been paid under the plan maintained as of December 31, 1996 by his employer
(determined as of the termination of employment), taking into account all terms
and conditions of each plan.

 

8.02 – Provident Severance Pay Benefit

 

(a)

For the period October 1, 2002 through March 31, 2004, a Provident transition
associates becomes a Participant eligible for Severance Pay when the employment
relationship with all Participating Employers and Non-Participating Employers
ends due to involuntary termination of employment.

 

(b)

A Provident transition associate who is a Participant eligible for Severance Pay
as a result of subsection (a) will be eligible for Severance Pay equal to the
greater of:

 

 

(1)

The Severance Pay according to the schedule in section 3.1, or

 

 

(2)

Three weeks of Pay per year of service, minimum of 3 months of Pay and maximum
of 52 weeks of Pay.

 

(c)

For purposes of this Section, involuntary termination of employment includes
“constructive” terminations for failing to accept a position that would reduce
compensation or benefits or failing to accept relocation of more than 25 miles
other than relocation to or from the Berwyn or Newark offices and excludes any
termination, regardless of reason, if such termination is the result, in whole
or in part, disciplinary action, violations of company policy or job
performance.

 

(d)

For purposes of this Section, years of service is the service reported through
December 31, 2002 upon conversion to the Nationwide Human Resource Information
System, ignoring any breaks in service, and stated in whole and partial years.

 

(e)

For purposes of this Section, a Provident transition associates means any
employee who was

 

- 14 -



--------------------------------------------------------------------------------

 

employed by Provident Mutual Life Insurance Company on September 30, 2002 and
who was employed by Nationwide Life Insurance Company of America on October 1,
2002.

 

- 15 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have, through their duly authorized officers,
executed this document                     , 2003.

 

NATIONWIDE MUTUAL INSURANCE COMPANY

NATIONWIDE MUTUAL FIRE INSURANCE COMPANY

NATIONWIDE LIFE INSURANCE COMPANY

NATIONWIDE GENERAL INSURANCE COMPANY

NATIONWIDE PROPERTY AND CASUALTY INSURANCE COMPANY

NATIONWIDE CORPORATION

NATIONWIDE ASSURANCE COMPANY

SCOTTSDALE INSURANCE COMPANY

GATES, MCDONALD & COMPANY

GATES, MCDONALD & COMPANY OF NEW YORK, INC.

GATES, MCDONALD & COMPANY OF NEVADA

NATIONWIDE FINANCIAL INSTITUTION DISTRIBUTORS AGENCY, INC.

NATIONWIDE REALTY INVESTORS, LTD.

NATIONAL CASUALTY COMPANY

NATIONWIDE HEALTH PLANS, INC.

GATESMCDONALD HEALTH PLUS, INC.

NATIONAL DEFERRED COMPENSATION, INC.

FARMLAND MUTUAL INSURANCE COMPANY

COOPERATIVE SERVICE COMPANY

NATIONWIDE RETIREMENT SOLUTIONS, INC.

NATIONWIDE RETIREMENT SOLUTIONS, INC. OF OHIO

VILLANOVA CAPITAL, INC.

VILLANOVA SA CAPITAL TRUST

NATIONWIDE ADVISORY SERVICES, INC.

By:

   

INSURANCE INTERMEDIARIES, INC.

By:

   

GARTMORE – MORLEY FINANCIAL SERVICES, INC.

By:

   

 

- 16 -